Citation Nr: 0502442	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-36 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased disability evaluation for 
schizophrenia, undifferentiated type, currently evaluated as 
50 percent disabling.

2. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oficina Del Procurador Del 
Veterano De Puerto Rico


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from September 1978 to May 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) that denied an increased rating for schizophrenia, 
undifferentiated type.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2. The veteran's schizophrenic disorder, undifferentiated 
type, is manifested by complaints and assessments that 
include the need for social isolation, the inability to 
maintain an effective relationship with family and friends, 
the inability to maintain effective employment, and the 
inability to adapt to stressful circumstance; the veteran's 
schizophrenia is not shown to have caused symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.

3. The veteran last worked in 2001.

4. The veteran's service connected disability is 
schizophrenia, undifferentiated type, evaluated as 70 percent 
disabling; his combined evaluation is 70 percent; his 
service-connected disability precludes him from engaging in 
some form of substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating for schizophrenia, 
undifferentiated type, have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9204 (2004).

2. A total disability evaluation based on individual 
unemployability due to service-connected disability is 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 4.3, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 202); 38 C.F.R. Part 4 
(2004).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition. 38 C.F.R. § 4.1 
(2004).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work. 38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2004).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (2004).

The veteran is currently assigned a 50 percent disability 
rating for schizophrenia, undifferentiated type.  

Under the General Rating Formula for Psychoneurotic 
Disorders, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought process or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The criteria to determine the correct score on the Global 
Assessment of Functioning (GAF) scale are found in the 
Diagnostic and Statistical Manual of Mental Disorders of the 
American Psychiatric Association (DSM-IV).  A score between 
41 and 50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score between 51 and 60 contemplates moderate symptoms which 
result in moderate impairment in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). The GAF score is probative evidence for VA 
rating purposes, because it indicates a person's ability to 
function in the areas of concern in rating disabilities for 
VA purposes. Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Evidence includes VA psychiatric examinations, VA treatment 
records and the veteran's testimony.  The September 2002 VA 
psychiatric examination report shows that the veteran worked 
as a laboratory assistant and a auto mechanic shop assistant 
prior to 2002.  The veteran stopped working in 2001 due to 
his psychiatric disorder.  The veteran also reported 
interpersonal family problems.  The veteran complained of 
depression with irritability, loss of energy with insomnia, 
inability to concentrate, anxiety, increased tension, 
isolation, detachment from people, and preference for 
solidarity and avoidance of social relations.  The veteran 
reported that he had no friends and was unable to maintain a 
job.  He reported that six months ago he was alone in his 
room avoiding talking to people for about two weeks.  On 
examination, the veteran was appropriately dressed with 
adequate hygiene.  He avoided eye contact by looking at the 
floor during the entire interview.  He was alert and in 
contact with reality.  There was evidence of psychomotor 
retardation.  His thought  process was coherent and logical.  
There was poverty of speech in his thought process.  There 
was no looseness of association and no evidence of 
disorganized speech.  Evidence of delusions or hallucinations 
was negative.  He denied phobias, obsessions, and suicidal 
ideas.  His mood was depressed; his affect was blunted.  He 
was oriented in person, place and time.  His memory for 
recent, remote and immediate events was intact.  His 
abstraction capacity was impaired; his judgment was fair; his 
insight was fair.  Diagnosis of schizophrenia, residual type 
was advanced.  GAF score of 50 was advanced.

A September 2002 VA treatment record shows complaints of 
inclination to withdraw from others, recent tendency to 
forget familiar events, and his recent habit of talking to 
himself.  On examination, the veteran appeared to be well-
dressed and avoided eye contact.  The examiner assessed that 
the veteran was oriented and did not manifest sensory, 
cognitive or perceptual deficits during the interview.  
Judgment was fair; insight potential was poor.  Social 
withdrawal was emphasized.

A March 2003 VA treatment record shows complaints of 
insecurity, uncertainties, indecisions, and lack of 
concentration dominating his daily activities.  The examiner 
assessed that clinically, the veteran may appear more 
distressed that he really was. The veteran was overly tense 
and anxious and demonstrated pessimistic and catastrophic 
ideations.  Mood was depressed but the veteran was able to 
engage in several duties although his interest for food and 
appetite was diminished at times.

The May 2003 VA treatment record shows that the veteran 
exhibits severe mental disorder.  The veteran reported that 
he was isolated at home, had poor tolerance to people, had 
poor communication with family and peers, and did not have 
any close friends.  The veteran manifested ideas of 
persecution and heard noises in his head.  The examiner 
assessed that the veteran was unable to work due to poor 
concentration and exacerbation of symptoms, had poor 
communication, did not have any close friends, and is 
isolated at home.  GAF score of 50 was advanced.

The August 2003 VA treatment record shows that the veteran is 
isolated at home, does not have any close friends, is 
suspicious with poor trust; possesses active ideas of 
persecution.  The veteran reported sleeping alone, being 
separated from his wife.  At times, the veteran stays in his 
closet all day without seeing anybody.  Another August 2003 
VA treatment record shows that the veteran complained of poor 
tolerance to people, is isolated at home, has no close 
friends, does not have any hobbies, and has very poor 
communication with wife, children and neighbors.  The veteran 
denied suicidal or homicidal ideas.  The veteran referred 
feeling depressed with poor motivation.

An October 2003 VA treatment record shows complaints of the 
veteran's inability to work because of fear of people - even 
going out for daily routine life activities.  The veteran 
reported that at times he eats alone in a corner of his yard 
hiding from his family.  The veteran stated that he had 
occasional visual hallucinations.  A November 2003 VA 
treatment record shows complaints of poor interest in daily 
life activities, poor tolerance to people, lack of close 
friends, and poor communication with his wife and sons.  The 
veteran reported that he lacked feelings toward anyone but 
denied suicidal or homicidal ideas.  GAF score of 40 was 
advanced.  A December 2003 VA treatment record shows 
complaints of poor tolerance to people, isolation at home in 
his room, lack of communication with his wife and sons, poor 
motivation, poor interest in daily life activities, and lack 
of friends.  The veteran denied suicidal or homicidal ideas.  
GAF score of 40 was advanced.

A February 2004 VA treatment record shows complaints of 
isolation at home, lack of close friends, and poor 
communication with his wife, sons, and neighbors.  The 
veteran complained that he was depressed with poor motivation 
and poor interest in daily life activities.  GAF score of 50 
was advanced.  An April 2004 VA treatment record shows 
complaints of poor tolerance to people, isolation at home, 
lack of close friends and hobbies, poor interest in daily 
activities.  He denied suicidal and homicidal ideas.  GAF 
score of 45 was advanced.

A May 2004 VA compensation examination shows complaints of 
loss of interest for daily living activities, inability to 
concentrate, anxiousness, and isolation and withdrawal at 
home with poor leisure activities.  On examination, the 
veteran came to the interview inappropriately dressed but 
with adequate hygiene.  The veteran did not establish eye 
contact with the examiner.  The veteran's thought process was 
coherent and logical; there was no looseness of association 
or evidence of disorganized speech, no delusions, or 
hallucination.  He was oriented in person, place, and time; 
his memory for recent, remote and immediate events was 
intact.  His judgment and insight were fair; his 
concentration capacity was poor.  The examiner assessed that 
the signs and symptoms described were seriously interfering 
with the patient's employment and social functioning; 
however, the veteran's thought process and communication was 
not impaired and there was no evidence of inappropriate 
behavior.  The examiner also opined that the veteran's 
schizophrenia, undifferentiated type, was seriously 
interfering with his social and industrial capacity and that 
the veteran was not able to deal with the stressful demands 
of a job environment.  GAF score of 45 was advanced.

Reviewing the record, including the veteran's assertions on 
appeal, the Board finds that the disability picture 
approximates the criteria required for a 70 percent rating.  
The evidence shows that the veteran exhibits the following 
symptoms that meet the criteria for a 70 percent evaluation: 
near-continuous depression affecting the ability to function 
independently, appropriately, and effectively; difficulty in 
adapting to stressful circumstances (including work or 
worklike setting); and inability to establish and maintain 
effective relationships.  

For instance, the medical evidence reflects that the veteran 
often complained about his depressed mood with poor 
motivation and poor interest in daily life activities.  On 
numerous occasions, examiners assessed that the veteran's 
mood was depressed and that he lacked interest in hobbies, 
leisure activities, and even daily life activities. The March 
2003 VA treatment record shows that the veteran's interest 
for food and appetite had diminished.  The medical evidence 
also shows that the veteran complained about his inability to 
establish or maintain friendships, his poor communication 
with his family (including his wife) and his neighbors, and 
his preference for being alone (either in his closet or in 
his yard).  He reported numerous times he is often isolated 
at his home.  Examiners assessed that the veteran withdrew 
from social functions, was suspicious of people, and had poor 
trust in people.  In addition, the medical evidence shows 
that the veteran complained about his inability to maintain a 
job due to poor concentration and his inability to adapt to 
stressful circumstances.  In his most recent psychiatric 
examination, VA examiner opined that the veteran's 
schizophrenia, undifferentiated type, was seriously 
interfering with his social and industrial capacity and that 
the veteran was not able to deal with the stressful demands 
of a job environment.

Furthermore, in his most recent psychiatric reports, the 
veteran exhibited a GAF score of 45, which contemplates 
serious impairment in social and occupational functioning.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (while the 
evaluation of a service-connected disability requires a 
review of the appellant's medical history with regard to that 
disorder, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).  

The Board acknowledges that the veteran does not manifest all 
of the symptoms outlined in the criteria and does not fully 
meet the criteria for a 70 percent rating.  However, based on 
the foregoing and after resolving reasonable doubt in favor 
of the veteran, the Board finds that the overall disability 
picture shows that the veteran has occupational and social 
impairment deficient in areas such as work, family relations, 
and mood.  Accordingly, the Board finds that the veteran's 
schizophrenia, undifferentiated type, is manifested by 
symptomatology that more approximates the criteria for an 
evaluation of 70 percent under DC 9204.  See 38 C.F.R. § 4.7.

In reaching this decision, the Board has also reviewed the 
criteria for a 100 percent evaluation.  Based on the record, 
the Board finds that the veteran does not meet such rating.  
The record is clear that the veteran does not manifest total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Instead, the evidence shows that 
the veteran does not persistently exhibit delusions or 
hallucinations, has the ability to perform activities of 
daily living (i.e., appropriate hygiene and often 
appropriately groomed), is oriented to time, place and 
person, remembers his name, his past occupations, and often 
has intact memory for recent and remote events.  VA examiners 
assessed that the veteran exhibits fair judgment.  
Accordingly, the Board finds that the evidence does not 
support the assignment of a 100 percent rating for the 
veteran's schizophrenia, undifferentiated type.

TDIU

VA General Counsel has held that when the issue of 
entitlement to a TDIU rating for a particular service-
connected disability is raised in connection with a claim for 
an increased rating for such disability, the Board has 
jurisdiction to consider that issue.  VAOPGCPREC 6-96(b).  
The veteran has asserted on appeal that he cannot maintain 
effective work due to his schizophrenia, undifferentiated 
type (see May 2003 notice of disagreement), and the medical 
evidence reflects assessment that the veteran's service-
connected schizophrenia, undifferentiated type, seriously 
interferes with his industrial capacity.  The Board, 
therefore, will consider whether the veteran is entitled to a 
TDIU.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340. Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more. 38 C.F.R. § 
4.16(a).

Service connection is currently in effect for the following 
condition: schizophrenia, undifferentiated type, evaluated as 
70 percent disabling; the veteran's combined evaluation is 70 
percent. As a result, the veteran meets the minimum schedular 
requirements for a TDIU. 38 C.F.R. § 4.16(a).  The issue at 
this point is whether he is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability. Id.

The Board finds that TDIU is warranted.  As indicated above, 
the evidence shows that the veteran worked as a laboratory 
and an auto mechanic shop assistant prior to 2002.  The 
veteran reported that he stopped working due to his service-
connected  schizophrenia, undifferentiated type (see 
September 2002 psychiatric examination).  In addition, VA 
examiners assessed that the veteran was unable to work due to 
poor concentration and exacerbation of symptoms and that the 
veteran's schizophrenia, undifferentiated type, was seriously 
interfering with his industrial capacity (see May 2003 VA 
treatment record and May 2004 VA compensation examination).  
The VA examiner also assessed that the veteran was not able 
to deal with the stressful demands of the job environment.

In summary, the clinical records establish that the veteran 
has significant problems with employability since at least 
2001. The veteran has been receiving ongoing treatment for 
service-connected schizophrenia.  The veteran's most recent 
GAF scores have been as low as 45, which suggest serious 
impairment in social or occupational functioning. See Quick 
Reference to the Diagnostic Criteria from DSM IV 47 (American 
Psychiatric Association 1994).  The claims file includes VA 
medical opinions, which indicate that the veteran is 
unemployable due to his service-connected schizophrenia.  
Based on the foregoing, and resolving reasonable doubt in the 
veteran's favor, the Board concludes that the veteran is 
unemployable due to his schizophrenia, undifferentiated type.  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

Through the rating decisions, the August 2002 VCAA letter, 
the October 2003 statement of the case, and the October 2004 
supplemental statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
for an increased rating, the evidence VA will seek to 
provide, and the evidence the claimant is expected to 
provide.  For instance, in the letter, the veteran was 
informed that in order to establish entitlement to an 
increased rating for a service-connected disability, the 
evidence must show that the disability had worsened.  He was 
given a list of what additional information or evidence was 
needed from him, and was told that VA would request his cited 
documents provided he gave it his release to do so.  Relevant 
medical records have been obtained and lists of that evidence 
were provided to the veteran in the statement of the case and 
supplemental statement of the case.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In July 2004, VA General Counsel issued a memorandum that 
stated that VCAA-complying notice can be provided to the 
veteran by documents devoted solely to notifying the claimant 
of the information and evidence necessary to substantiate the 
claim, to indicating which party is responsible for obtaining 
which portion of such information and evidence, and to 
requesting that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The 
General Counsel also held that the notice requirement of 
section 5103(a) and section 3.159(b)(1) can be satisfied by a 
document such as a statement of the case, a supplemental 
statement of the case, or a rating decision.  VAOPGCPREC 7-
2004 (General Counsel opinions are binding on the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000)).  In this case, the August 2002 VCAA 
letter provided the veteran with the information and evidence 
needed to substantiate the claim, and that letter, along with 
the October 2003 statement of the case provided the veteran 
with the information indicating which party is responsible 
for obtaining which portion of such information and informed 
him of the opportunity to provide any evidence in his 
possession that pertains to the claim.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
correspondence.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining service 
records and VA treatment records, and by providing VA 
compensation examinations.  The Board concludes, therefore, 
that a decision on the merits at this time with respect to 
the issue of an increased rating for schizophrenia, 
undifferentiated type, does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

With respect to the issue of entitlement to a TDIU, the Board 
finds that the RO has also substantially satisfied its duties 
of notice and assistance as required by the Veterans Claims 
Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  If there is any deficiency of 
notice or assistance, however, it would not be prejudicial to 
the veteran, given the favorable nature of the Board's 
decision with regard to the issue of entitlement to a TDIU.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); VAOPGCPREC 7-2004 (June 24, 2004).  


ORDER

A 70 percent evaluation for the veteran's service-connected 
schizophrenia, undifferentiated type, is GRANTED, subject to 
the regulations governing the payment of monetary awards.

TDIU is GRANTED, subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


